

SUBSCRIPTION AGREEMENT


FOR


ALLION HEALTHCARE, INC.




Allion Healthcare, Inc.
1660 Walt Whitman Road
Suite 105
Melville, New York 11747


Ladies and Gentlemen:


1.    Subscription. The undersigned (the “Purchaser”), intending to be legally
bound, hereby irrevocably agrees to purchase the amount of shares (the “Shares”)
of the Series E Convertible Preferred Stock of Allion Healthcare, Inc., a
Delaware corporation (the “Company”) set forth on the signature page hereto, at
a purchase price of $6.25 per Share. The Shares are initially convertible into
one (1) share of the Company’s common stock, par value $0.001 per share (the
“Common Stock”).


This subscription is submitted to you in accordance with and subject to the
terms and conditions described in this Subscription Agreement, and the
Confidential Investor Proposal of the Company dated September __, 2004, as
amended or supplemented from time to time, including all documents incorporated
by reference therein and all attachments, schedules and exhibits thereto
(collectively, the “Investment Proposal”), relating to the offering (the
“Offering”) by the Company of 1,000,000 Shares. There is no minimum amount of
Shares that must be sold to effectuate one or more closings.


The Company and Sands Brothers International, Inc. (the “Placement Agent”),
reserve the right to have their respective officers, directors and affiliates
purchase Shares in this Offering.


The terms of the Offering are more completely described in the Investment
Proposal and such terms are incorporated herein in their entirety. Certain
capitalized terms used, but not otherwise defined herein, will have the
respective meanings provided in the Investment Proposal.


2.    Payment. The Purchaser encloses herewith a check payable to, or will
immediately make a wire transfer payment to, “Signature Bank, Escrow Agent for
Allion Healthcare, Inc.,” in the full amount of the purchase price of the Shares
being subscribed for. Together with the check for, or wire transfer of, the full
purchase price, the Purchaser is delivering a completed and executed Omnibus
Signature Page to this Subscription Agreement and the Registration Rights
Agreement.


3.    Deposit of Funds. All payments made as provided in Section 2 hereof will
be deposited by the Company as soon as practicable with Signature Bank, as
escrow agent (the “Escrow Agent”), in a non-interest bearing escrow account (the
“Escrow Account”). All subscription proceeds representing subscriptions not
accepted on or before _____ __, 2004, subject to an extension until ______ __,
2004, at the discretion of the Placement Agent and the Company, will be
refunded, without interest accrued thereon or deduction therefrom, and will
return the subscription documents to the Purchaser. If the Company rejects a
Purchaser’s subscription, either in whole or in part (which decision is in the
sole discretion of the Company), the rejected subscription funds or the rejected
portion thereof will be returned promptly to the Purchaser without interest
accrued thereon or deduction therefrom. The minimum subscription for a Purchaser
in the Offering is $100,000 (16,000 Shares; provided, however, that the
Placement Agent and the Company, in their sole discretion, may waive such
minimum subscription requirement from time to time.





       

--------------------------------------------------------------------------------

 


4.    Acceptance of Subscription. The Purchaser understands and agrees that the
Company, in its sole discretion, reserves the right to accept or reject this or
any other subscription for the Shares, in whole or in part, notwithstanding
prior receipt by the Purchaser of notice of acceptance of this or any other
subscription. The Company will have no obligation hereunder until the Company
executes and delivers to the Purchaser an executed copy of this Subscription
Agreement. If Purchaser’s subscription is rejected in whole, or the Offering is
terminated, all funds received from the Purchaser will be returned without
interest, penalty, expense or deduction, and this Subscription Agreement will
thereafter be of no further force or effect. If Purchaser’s subscription is
rejected in part, the funds for the rejected portion of such subscription will
be returned without interest, penalty, expense or deduction, and this
Subscription Agreement will continue in full force and effect to the extent such
subscription was accepted.


5.    Representations and Warranties of the Purchaser. The Purchaser hereby
acknowledges, represents, warrants, and agrees as follows:


(a)    Neither the Shares nor the shares of Common Stock issuable upon
conversion of the Shares (the “Conversion Shares,” and, collectively with the
Shares, the “Securities”), offered pursuant to the Investment Proposal are
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws. The Purchaser understands that the offering and
sale of the Shares is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof and the provisions of
Regulation D promulgated thereunder, based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Subscription
Agreement;


(b)    The Purchaser and the Purchaser’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received the Investment Proposal and all other documents requested by the
Purchaser or its Advisors, if any, have carefully reviewed them and understand
the information contained therein, prior to the execution of this Subscription
Agreement;


(c)    Neither the United States Securities and Exchange Commission (the
“Commission”) nor any state securities commission has approved the Securities or
passed upon or endorsed the merits of the Offering or confirmed the accuracy or
determined the adequacy of the Investment Proposal. The Investment Proposal has
not been reviewed by any Federal, state or other regulatory authority;





       

--------------------------------------------------------------------------------

 


(d)    All documents, records, and books pertaining to the investment in the
Shares (including, without limitation, the Investment Proposal) have been made
available for inspection by the Purchaser and its Advisors, if any;


(e)    The Purchaser and its Advisors, if any, have had a reasonable and
satisfactory opportunity to ask questions of and receive answers from a person
or persons acting on behalf of the Company concerning the Offering, the Shares
and the business, financial condition, results of operations and prospects of
the Company, and all such questions have been answered by the Company in writing
to the full satisfaction of the Purchaser and its Advisors, if any;


(f)    In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or other information (oral or
written) other than as stated in the Investment Proposal or as contained in
documents so furnished to the Purchaser or its Advisors, if any, by the Company
in writing;


(g)    The Purchaser is unaware of, is in no way relying on, and did not become
aware of the offering of the Shares through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or over
the Internet, in connection with the offering and sale of the Shares and is not
subscribing for Shares and did not become aware of the offering of the Shares
through or as a result of any seminar or meeting to which the Purchaser was
invited by, or any solicitation of a subscription by, a person not previously
known to the Purchaser in connection with investments in securities generally;


(h)    The Purchaser has taken no action which would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent as described in the
Investment Proposal or as otherwise described in the Investment Proposal);


(i)    The Purchaser, either alone or together with its Advisors, if any, have
such knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable them to utilize the
information made available to them in connection with the offering of the Shares
to evaluate the merits and risks of an investment in the Shares and the Company
and to make an informed investment decision with respect thereto;


(j)    The Purchaser is not relying on the Company, the Placement Agent or any
of their respective employees or agents with respect to the legal, tax, economic
and related considerations of an investment in the Shares, and the Purchaser has
relied on the advice of, or has consulted with, only its own Advisors;





       

--------------------------------------------------------------------------------

 


(k)    The Purchaser is acquiring the Shares solely for such Purchaser’s own
account for investment and not with a view to resale or distribution thereof, in
whole or in part. The Purchaser has no agreement or arrangement, formal or
informal, with any person to sell or transfer all or any part of the Shares or
the Conversion Shares and the Purchaser has no plans to enter into any such
agreement or arrangement;


(l)    The purchase of the Shares represents high risk capital and the Purchaser
is able to afford an investment in a speculative venture having the risks and
objectives of the Company. The Purchaser must bear the substantial economic
risks of the investment in the Shares indefinitely because none of the
securities may be sold, hypothecated or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration is available. Legends will be placed
on the Securities to the effect that they have not been registered under the
Securities Act or applicable state securities laws and appropriate notations
thereof will be made in the Company’s stock books. Stop transfer instructions
will be placed with the transfer agent of the Securities. The Company has agreed
that purchasers of the Shares will have, with respect to the Conversion Shares,
the registration rights described in the Registration Rights Agreement in the
form of Exhibit C attached to the Investment Proposal. Notwithstanding such
registration rights, it is not anticipated that there will be any market for
resale of the Shares, or the Conversion Shares, and such securities will not be
freely transferable at any time in the foreseeable future;


(m)    The Purchaser has adequate means of providing for such Purchaser’s
current financial needs and foreseeable contingencies and has no need for
liquidity of the investment in the Shares for an indefinite period of time;


(n)    The Purchaser is aware that an investment in the Shares involves a number
of very significant risks and has carefully read and considered the matters set
forth in the Investment Proposal and, in particular, the matters under the
caption “Risk Factors” therein and any of such risk may materially adversely
affect the Company’s results of operations and future prospects;


(o)    The Purchaser is an “accredited investor” as that term is defined in
Regulation D under the Securities Act, and has truthfully and accurately
completed the Accredited Investor Certification contained herein;


(p)    The Purchaser: (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the
Shares, such entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Securities, the
execution and delivery of this Subscription Agreement has been duly authorized
by all necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;





       

--------------------------------------------------------------------------------

 


(q)    The Purchaser and its Advisors, if any, have had the opportunity to
obtain any additional information, to the extent the Company had such
information in their possession or could acquire it without unreasonable effort
or expense, necessary to verify the accuracy of the information contained in the
Investment Proposal and all documents received or reviewed in connection with
the purchase of the Shares and have had the opportunity to have representatives
of the Company provide them with such additional information regarding the terms
and conditions of this particular investment and the financial condition,
results of operations, business and prospects of the Company deemed relevant by
the Purchaser or its Advisors, if any, and all such requested information, to
the extent the Company had such information in its possession or could acquire
it without unreasonable effort or expense, has been provided by the Company in
writing to the full satisfaction of the Purchaser and its Advisors, if any;


(r)    The Purchaser represents to the Company that any information which the
undersigned has heretofore furnished or is furnishing herewith to the Company or
the Placement Agent is complete and accurate and may be relied upon by the
Company in determining the availability of an exemption from registration under
Federal and state securities laws in connection with the offering of securities
as described in the Investment Proposal. The Purchaser further represents and
warrants that it will notify and supply corrective information to the Company
and the Placement Agent immediately upon the occurrence of any change therein
occurring prior to the Company’s issuance of the securities contained in the
Shares;


(s)    The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser is
knowledgeable about investment considerations in public companies and, in
particular, public companies not traded or quoted on any medium. The Purchaser
has a sufficient net worth to sustain a loss of its entire investment in the
Company in the event such a loss should occur. The Purchaser’s overall
commitment to investments which are not readily marketable is not excessive in
view of the Purchaser’s net worth and financial circumstances and the purchase
of the Shares will not cause such commitment to become excessive. This
investment is a suitable one for the Purchaser;





       

--------------------------------------------------------------------------------

 


(t)    The Purchaser is satisfied that it has received adequate information with
respect to all matters which it or its Advisors, if any, consider material to
its decision to make this investment;


(u)    The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in the Investment Proposal were prepared by
the Company in good faith, but that the attainment of any such projections,
estimates or forward-looking statements cannot be guaranteed, will not be
updated by the Company and should not be relied upon;


(v)    No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or its Advisors, if any, in connection
with the offering of the Shares which are in any way inconsistent with the
information contained in the Investment Proposal;


(w)    Within five (5) days after receipt of a request from the Company or the
Placement Agent, the Purchaser will provide such information and deliver such
documents as may reasonably be necessary to comply with any and all laws and
ordinances to which the Company or the Placement Agent is subject;


(x)    The Purchaser’s substantive relationship with the Placement Agent or
subagent through which the Purchaser is subscribing for Shares predates the
Placement Agent or such subagent’s contact with the Purchaser regarding an
investment in the Shares;


(y)    THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR THE SECURITIES LAWS OF CERTAIN STATES AND ARE BEING OFFERED
AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID
ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID
ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE
SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE COMMISSION, ANY STATE
SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL;


(z)    The Purchaser acknowledges that neither the Shares nor the Conversion
Shares have been recommended by any Federal or state securities commission or
regulatory authority. In making an investment decision, investors must rely on
their own examination of the Company and the terms of the Offering, including
the merits and risks involved. Furthermore, the foregoing authorities have not
confirmed the accuracy or determined the adequacy of this Subscription
Agreement. Any representation to the contrary is a criminal offense. The Shares
and the Conversion Shares are subject to restrictions on transferability and
resale and may not be transferred or resold except as permitted under the
Securities Act, and the applicable state securities laws, pursuant to
registration or exemption therefrom. Investors should be aware that they will be
required to bear the financial risks of this investment for an indefinite period
of time; and
 



       

--------------------------------------------------------------------------------

 



(aa)    (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser or Plan
fiduciary (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company and any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser or Plan
fiduciary has not relied on any advice or recommendation of the Company or any
of its affiliates.


(bb)    The Purchaser hereby represents, warrants, agrees and covenants to and
with the Company that the Subscriber has not, directly and/or indirectly,
previously had and/or maintained and/or currently has, and/or in the future will
not make or maintain a "short" position in the Company's securities and will not
encourage and/or facilitate the same by any third party.

(cc)    The Purchaser has read, in its entirety, the Investment Proposal
(including, but not limited to, the Section in the Investment Proposal entitled
“Risk Factors”). The Investor has read, in their entirety, all filings the
Company made with the SEC (the “SEC Reports”), and annexed to the Investment
Proposal as Exhibit A, Exhibit B and Exhibit C. The Investor fully understands
all information in the Investment Proposal and the SEC Reports.


(dd)    The Purchaser hereby acknowledges and understands that as of the date of
the Investment Proposal, the Placement Agent and certain affiliates of the
Placement Agent beneficially own in the aggregate ______________ shares of
Common Stock (consisting of shares of Common Stock issuable upon exercise of
Warrants to purchase ______ shares of Common Stock and ___________ shares of
Common Stock issuable upon conversion of _______ preferred shares), which
amount, collectively represents approximately ____% of the Company’s issued and
outstanding Common Stock. Such ownership and certain compensation to be received
by the Placement Agent in the Offering creates a conflict of interest for the
Placement Agent in acting in the best interests of itself as opposed to the best
interests of investors in the Offering.


6.    Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date of acceptance hereof:


(a)    Other than as disclosed in SEC Reports (as defined in Section 6(h)
below), the Company does not own or control, directly or indirectly, any
interest in any other corporation, association or other business entity (a
“Subsidiary” and collectively, the “Subsidiaries”). The Company owns, directly
or indirectly, all of the capital stock of each Subsidiary free and clear of any
material lien, charge, security interest, encumbrance, right of first refusal or
other restriction (collectively, “Liens”), and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights.





       

--------------------------------------------------------------------------------

 


(b)    Each of the Company and the Subsidiaries is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, by-laws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
result in (i) a material adverse effect on the legality, validity or
enforceability of the Certificate of Designation of Series E Preferred Stock of
Allion Healthcare, Inc. (the “E Certificate”), this Subscription Agreement, the
Registration Rights Agreement (collectively, with the Investment Proposal, the
“Transaction Documents”), (ii) a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”).


(c)    The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by each of the Transaction
Documents and otherwise to carry out its obligations thereunder. The execution
and delivery of each of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated thereby have been duly
authorized by all necessary action on the part of the Company and no further
corporate action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally.


(d)    The execution, delivery and performance of the Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
thereby, do not and will not (i) conflict with or violate any provision of the
Company’s Certificate of Incorporation, the E Certificate, any other Certificate
of Designation of any Preferred Stock of the Company (the “Other Preferred
Certificate”) or by-laws and/or any and all amendments thereto (collectively,
the “Internal Documents”), (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise), or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected.





       

--------------------------------------------------------------------------------

 


(e)    The Company is not required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority or other an
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind (a
“Person”) in connection with the execution, delivery and performance by the
Company of the Transaction Documents, other than the filing with the Commission
of Form D and applicable Blue Sky filings.


(f)    All of the Shares and Conversion Shares, have been duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens and required notice has been given with respect to applicable preemptive
rights. The Company has reserved from its duly authorized capital stock such
number of shares of Common Stock so as to permit the issuance of the Conversion
Shares.


(g)    Other than as disclosed in the SEC Reports and/or the Investment Proposal
(i)  there are no outstanding securities of the Company or any of its
Subsidiaries which contain any preemptive, redemption or similar provisions, nor
is any holder of securities of the Company or any Subsidiary entitled to
preemptive or similar rights arising out of any agreement or understanding with
the Company or any Subsidiary by virtue of any of the Transaction Documents, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (ii) the Company does not have any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement; and (iii) there are no outstanding options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, except as a result of the purchase and sale of the
Securities, or rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings, or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock, or secur-ities or rights convertible or exchangeable into shares
of Common Stock.


(h)    The Company has filed all reports required to be filed by it under the
Securities Act and the Securities Exchange Act of 1934, as amended (the “1934
Act”), including pursuant to Section 13(a) or Section 15(d) of the 1934 Act (the
foregoing materials, including the exhibits thereto, being collectively referred
to herein as the “SEC Reports”). As of their respective dates, [except to the
extent set forth in the SEC Reports with respect to restatements of the
Company’s financial statements], the SEC Reports complied in all material
respects with the requirements of the Securities Act and the 1934 Act and the
rules and regulations of the Commission promulgated thereunder, as applicable,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. All material
agreements to which the Company is a party or to which the property or assets of
the Company are subject have been filed as exhibits to the SEC Reports to the
extent required. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing, except to the extent set forth in the SEC Reports
with respect to restatements of the Company’s financial statements. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except to the extent set forth in the SEC Reports with respect to
restatements of the Company’s financial statements, and except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. Additionally, since the adoption of the Sarbanes-Oxley Act of 2002
(the “New Act”) and to the extent that the Company is subject to the New Act,
the Company has complied in all material respects with the laws, rules and
regulation under the New Act.





       

--------------------------------------------------------------------------------

 


(i)    Since June 30, 2004 (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company's
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission which have not been so disclosed, (iii) the Company has
not altered its method of accounting or the identity of its auditors, (iv) the
Company has not declared or made payment or distribution of any dividend or
distribution of cash or other property to its holders of Common Stock or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans.


(j)    There is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the knowledge of the Company, currently threatened
against or affecting the Company, any Subsidiary or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency and/or regulatory authority (federal, state, county, local or foreign),
(collectively, an “Action”) which does and/or could (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents and/or the Securities or to consummate the transactions contemplated
hereby or thereby or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Effect. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the 1934 Act or the Securities Act. The foregoing
includes, without limitation, actions, pending or threatened (or any basis
therefor known to the Company), involving the prior employment of any of the
Company’s employees, their use in connection with the Company’s business of any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers. The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment, or decree of any court or government agency or
instrumentality.





       

--------------------------------------------------------------------------------

 


(k)    No material labor dispute exists or, to the knowledge of the Company, is
imminent with respect to any of the employees of the Company which could
reasonably be expected to result in a Material Adverse Effect.


(l)    Neither the Company nor any Subsidiary (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
mortgage, decree, lease, license, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except in the case of clauses (i),
(ii) and (iii) as would not result in a Material Adverse Effect. Neither the
Company nor any of the Subsidiaries has received any written notice of any
violation of or noncompliance with, any federal, state, local or foreign laws,
ordinances, regulations and orders (including, without limitation, those
relating to environmental protection, occupational safety and health, federal
securities laws, equal employment opportunity, consumer protection, credit
reporting, “truth-in-lending”, and warranties and trade practices) applicable to
its business or to the business of any Subsidiary, the violation of, or
noncompliance with, which would have a materially adverse effect on either the
Company’s business or operations, or that of any Subsidiary, and the Company
knows of no facts or set of circumstances which would give rise to such a
notice. The execution, delivery, and performance of the Transaction Documents
and the consummation of the transactions contemplated thereby will not result in
any such violation or be in conflict with or constitute, with or without the
passage of time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or contract, or an event which results
in the creation of any lien, charge, or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture, or non-renewal of
any material permit, license, authorization, or approval applicable to the
Company, its business or operations, or any of its assets or properties, except
as would not reasonably be expected to have a Material Adverse Effect.





       

--------------------------------------------------------------------------------

 


(m)    The Company and the Subsidiaries possess all licenses, certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses,
except where the failure to possess such permits would not have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
believes it can obtain, without undue burden or expense, any similar authority
for the conduct of its business as planned to be conducted, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Material Permit.


(n)    Other than as disclosed in the Investment Proposal and/or SEC Reports,
the Company owns its property and assets free and clear of all mortgages, liens,
loans, pledges, security interests, claims, equitable interests, charges, and
encumbrances, except such encumbrances and liens which arise in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets. With respect to the property and assets it leases,
the Company is in compliance in all material respects with such leases and, to
its knowledge, holds a valid leasehold interest free of any liens, claims, or
encumbrances.


(o)    The Company and its Subsidiaries own, or possess adequate rights or
licenses to use all trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, governmental authorizations, trade secrets and rights
necessary to conduct their respective businesses as now conducted, the lack of
which could reasonably be expected to have a Material Adverse Effect. The
Company and its Subsidiaries do not have any knowledge of any infringement by
the Company or its Subsidiaries of trademarks, trade name rights, patents,
patent rights, copyrights, inventions, licenses, service names, service marks,
service mark registrations, trade secrets or other similar rights of others, or
of any such development of similar or identical trade secrets or technical
information by others and no claim, action or proceeding has been made or
brought against, or to the Company's knowledge, has been threatened against, the
Company or its Subsidiaries regarding trademarks, trade name rights, patents,
patent rights, inventions, copyrights, licenses, service names, service marks,
service mark registrations, trade secrets or other infringement, except where
such infringement, claim, action or proceeding would not reasonably be expected
to have either individually or in the aggregate a Material Adverse Effect. The
Company is not aware that any of its employees, officers, or consultants are
obligated under any contract (including licenses, covenants, or commitments of
any nature) or other agreement, or subject to any judgment, decree, or order of
any court or administrative agency, that would interfere with the use of such
employee’s, officer’s, or consultant’s commercially reasonable efforts to
promote the interests of the Company or that would conflict with the Company’s
business as conducted. Neither the execution nor delivery of the Transaction
Documents, nor the carrying on of the Company’s business by the employees of the
Company, as is presently conducted, nor the conduct of the Company’s business,
will, to the Company’s knowledge, conflict with or result in a breach of the
terms, conditions, or provisions of, or constitute a default under, any
contract, covenant, or instrument under which any of such employees, officers or
consultants are now obligated.





       

--------------------------------------------------------------------------------

 


(p)    The Company has not entered into agreement to pay any brokerage or
finder’s fees or commissions to any person including, but not limited to, any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement, other than with the Placement Agent.


(q)    Assuming the accuracy of the Purchaser’s representations and warranties
set forth in this Subscription Agreement, no registration under the Securities
Act is required for the offer and sale of the Shares by the Company to the
Purchaser as contemplated hereby.


(r)    The Company is not, and is not an affiliate of, an "investment company"
within the meaning of the Investment Company Act of 1940, as amended.


(s)    Neither the Company, its Subsidiaries, any of their affiliates nor any
person acting on their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of the Shares.


(t)    Neither the Company, its Subsidiaries, any of their affiliates nor any
person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of any of the Securities under the
Securities Act or cause the Offering to be integrated with prior offerings by
the Company for purposes of the Securities Act or any applicable stockholder
approval provisions, including without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated. None of the Company, its
Subsidiaries, their affiliates and any person acting on their behalf will take
any action or steps referred to in the preceding sentence that would require
registration of any of the Securities under the Securities Act or cause the
Offering to be integrated with other offerings.


(t)    The Company and each of its Subsidiaries has made or filed all federal
and state income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject, except when the failure to do so would
not have a Material Adverse Effect, and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations otherwise due and
payable, except those being contested in good faith and has set aside on its
books reserves in accordance with GAAP reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax. To the Company’s
knowledge, none of the Company’s tax returns is presently being audited by any
taxing authority.





       

--------------------------------------------------------------------------------

 


(u)    Except as disclosed in the Investment Proposal and/or the SEC Reports (i)
the Company is not indebted in excess of $20,000, directly or indirectly, to any
of its employees, officers or directors or to their respective spouses or
children, in any amount whatsoever other than in connection with accrued but
unpaid salary payments, expenses or advances of expenses incurred in the
ordinary course of business or relocation expenses of employees, officers and
directors, nor is the Company contemplating such indebtedness as of the date of
this Agreement, (ii) to the Company's knowledge, none of said employees,
officers or directors, or any member of their immediate families, is directly or
indirectly indebted to the Company (other than in connection with purchases of
the Company's stock) or have any direct or indirect ownership interest in any
firm or corporation with which the Company is affiliated or with which the
Company has a business relationship or any firm or corporation which competes
with the Company, nor is the Company contemplating such indebtedness as of the
date of this Agreement, except that employees, officers, directors and/or
shareholders of the Company may own stock in publicly traded companies (not in
excess of 1% of the outstanding capital stock thereof) which may directly
compete with the Company and (iii) to the Company’s knowledge, no employee,
shareholder, officer or director, or any member of their immediate families, is,
directly or indirectly, interested in any material contract with the Company,
nor does any such person own, directly or indirectly, in whole or in part, any
material tangible or intangible property that the Company uses or contemplates
using in the conduct of its business. The Company is not a guarantor or
indemnitor of any indebtedness of any other Person.


(w)    The Company has in full force and effect fire and casualty insurance
policies, with extended coverage, sufficient in amount (subject to reasonable
deductibles) to allow it to replace any of its properties that might be damaged
or destroyed, and the Company has insurance against other hazards, risks, and
liabilities to persons and property to the extent and in the manner customary
for companies in similar businesses similarly situated.


(x)    The sale of the Shares by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
neither the Company nor any of its Subsidiaries (a) is a person whose property
or interests in property are blocked pursuant to Section 1 of Executive Order
13224 of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) or (b) engages in any dealings or transactions, or be otherwise
associated, with any such person. The Company and its Subsidiaries are in
compliance with the USA Patriot Act of 2001 (signed into law October 26, 2001).


(y)    The Company has filed with the Secretary of State of the State of
Delaware the E Certificate.


7.    Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company, the Placement Agent and each of their respective officers, directors,
employees, agents, attorneys, control persons and affiliates from and against
all losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including, but not limited to, any and all expenses incurred in investigating,
preparing or defending against any litigation commenced or threatened) based
upon or arising out of any actual or alleged false acknowledgment,
representation or warranty, or misrepresentation or omission to state a material
fact, or breach by the Purchaser of any covenant or agreement made by the
Purchaser herein or in any other document delivered in connection with this
Subscription Agreement.





       

--------------------------------------------------------------------------------

 


8.    Irrevocability; Binding Effect. The Purchaser hereby acknowledges and
agrees that the subscription hereunder is irrevocable by the Purchaser, except
as required by applicable law, and that this Subscription Agreement will survive
the death or disability of the Purchaser and will be binding upon and inure to
the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder will be joint
and several and the agreements, representations, warranties and acknowledgments
herein will be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives and permitted assigns.


9.    Modification. This Subscription Agreement will not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.


10.    Notices. Any notice or other communication required or permitted to be
given hereunder will be in writing and will be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above or (b) if to the
Purchaser, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party will have furnished in writing in
accordance with the provisions of this Section 10). Any notice or other
communication given by certified mail will be deemed given at the time of
certification thereof, except for a notice changing a party’s address which will
be deemed given at the time of receipt thereof.


11.    Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of the Shares or the shares of Common Stock issuable
upon conversion of the Shares will be made only in accordance with all
applicable laws.


12.    Applicable Law.  This Subscription Agreement will be governed by and
construed under the laws of the State of New York as applied to agreements among
New York residents entered into and to be performed entirely within New York.
Each of the parties hereto (1) agree that any legal suit, action or proceeding
arising out of or relating to this Agreement will be instituted exclusively in
New York State Supreme Court, County of New York, or in the United States
District Court for the Southern District of New York, (2) waive any objection
which the Company may have now or hereafter to the venue of any such suit,
action or proceeding, and (3) irrevocably consent to the jurisdiction of the
New York State Supreme Court, County of New York, and the United States District
Court for the Southern District of New York in any such suit, action or
proceeding. Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the New York State Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York and agree
that service of process upon it mailed by certified mail to its address will be
deemed in every respect effective service of process upon it, in any such suit,
action or proceeding. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.
 



       

--------------------------------------------------------------------------------

 



13.    Blue Sky Qualification. The purchase of Shares under this Subscription
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Shares from applicable Federal and state securities laws.
The Company will not be required to qualify this transaction under the
securities laws of any jurisdiction and, should qualification be necessary, the
Company will be released from any and all obligations to maintain its offer, and
may rescind any sale contracted, in the jurisdiction.


14.    Use of Pronouns. All pronouns and any variations thereof used herein will
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.


15.    Confidentiality. The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Subscription Agreement, or use to
the detriment of the Company or for the benefit of any other person or persons,
or misuse in any way, any confidential information of the Company, including any
scientific, technical, trade or business secrets of the Company and any
scientific, technical, trade or business materials that are treated by the
Company as confidential or proprietary, including, but not limited to, ideas,
discoveries, inventions, developments and improvements belonging to the Company
and confidential information obtained by or given to the Company about or
belonging to third parties.


16.    Miscellaneous.


(a)    This Subscription Agreement, together with the Shares and the
Registration Rights Agreement, constitute the entire agreement between the
Purchaser and the Company with respect to the subject matter hereof and
supersede all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof. The terms and provisions of this
Subscription Agreement may be waived, or consent for the departure therefrom
granted, only by a written document executed by the party entitled to the
benefits of such terms or provisions.


(b)    Each of the Purchaser’s and the Company’s representations and warranties
made in this Subscription Agreement will survive the execution and delivery
hereof and delivery of the Shares and the Conversion Shares.





       

--------------------------------------------------------------------------------

 


(c)    Each of the parties hereto will pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.


(d)    This Subscription Agreement may be executed in one or more counterparts
each of which will be deemed an original, but all of which will together
constitute one and the same instrument.


(e)    Each provision of this Subscription Agreement will be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality will not impair the operation of or affect the remaining portions of
this Subscription Agreement.


(f)    Paragraph titles are for descriptive purposes only and will not control
or alter the meaning of this Subscription Agreement as set forth in the text.


17.    Omnibus Signature Page. This Subscription Agreement is intended to be
read and construed in conjunction with the Registration Rights Agreement.
Accordingly, pursuant to the terms and conditions of this Subscription Agreement
and such related agreements it is hereby agreed that the execution by the
Purchaser of this Subscription Agreement, in the place set forth herein, will
constitute agreement to be bound by the terms and conditions hereof and the
terms and conditions of the Registration Rights Agreement, with the same effect
as if each of such separate, but related agreement, were separately signed.




[REMAINDER OF THIS PAGE IS BLANK]


 



       

--------------------------------------------------------------------------------

 
